812 F.2d 1400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re Donald V. CLERKIN, Major, Petitioner.
No. 86-3883.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1986.Decided Feb. 20, 1987.

DISMISSED.
On Petition for Writ of Prohibition.  W. Earl Britt, District Judge.  (C/A No. 84-534).
Donald V. Clerkin, petitioner pro se.
Before RUSSELL, SPROUSE and ERVIN, Circuit Judges.


1
Donald V. Clerkin petitions this Court for a writ of prohibition to forbid the district court from enforcing certain criminal contempt judgments against third parties;  Clerkin was not a party in the district court action, nor does he allege that the enforcement of the judgments would affect him in any way.  Clerkin stated in a letter to this Court that this petition is being undertaken in his individual capacity in the interest of justice.


2
Separate appeals by the parties in interest challenging the findings of contempt are pending in this Court.  These appeals provide the proper vehicle for challenging the contempt adjudications, and we perceive no basis for reviewing these adjudications by extraordinary writ at the request of a third party.


3
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


4
The petition for a writ of prohibition is denied and this action is dismissed.


5
DISMISSED.